DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005695 to Wang et al.; in view of US 2020/0184890 to Kim et al..

	As per claim 1, Wang et al. teach a power voltage generator comprising: 
a first sensor (Fig. 1, R1/R2) connected to a first power voltage output node; 
a second sensor (Fig. 1, R3/R4) connected to a second power voltage output node; 
a comparator (Fig. 3, COMP1/COMP2/COMP3) having a non-inverting input connected to the first (Fig. 3, non-inverting input of COMP1 is connected to R1) sensor and an inverting input connected to the second sensor (Fig. 3, inverting input of COMP2 is connected to R4); and 
a controller (Fig. 2, 154/156) connected to an output of the comparator.
Wang et al. do not teach wherein the controller is a shutdown controller.
Kim et al. teach wherein the controller is a shutdown controller (Fig. 4, paragraph 81, battery is shutdown when efficiency levels are below a certain threshold).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang et al., so that the controller is a shutdown controller, such as taught by Kim et al., for the purpose of improving battery efficiency.

	As per claim 2, Wang and Kim et al. teach the power voltage generator of claim 1, wherein the first sensor comprises a first sensing resistor (Wang, Fig. 3, R1), and wherein a current flowing through the first power voltage output node is converted into a first sensing voltage by the first sensing resistor.

	As per claim 3, Wang and Kim et al. teach the power voltage generator of claim 2, wherein the second sensor comprises a second sensing resistor (Wang, Fig. 3, R3), and wherein a current flowing through the second power voltage output node is converted into a second sensing voltage by the second sensing resistor.

	As per claim 4, Wang and Kim et al. teach the power voltage generator of claim 3, wherein the comparator is configured to receive a first sensing voltage from the first sensor, a second sensing voltage from the first sensor, and a reference voltage (Wang, Fig. 3, Vref1), and configured to output a comparison signal (Wang, Fig. 3, C1/C2/C3).

As per claim 11, Wang et al. teach a method of controlling a power voltage generator, the method comprising: 
sensing a first power voltage output node configured to output a first power voltage (Fig. 1, resistors R1 sense output of first power voltage); 
sensing a second power voltage output node configured to output a second power voltage (Fig. 1, resistor R2 senses output of second power voltage); 
comparing a first sensing signal sensed at the first power voltage output node with a second sensing signal sensed at the second power voltage output node (Fig. 3, COMP1)
Wang et al. do not teach shutting down the power voltage generator based on a comparison signal generated by comparing the first sensing signal with the second sensing signal.
Kim et al. teach shutting down the power voltage generator based on a comparison signal generated by comparing the first sensing signal with the second sensing signal (Fig. 4, paragraph 81, battery is shutdown when efficiency levels are below a certain threshold).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang et al., by shutting down the power voltage generator based on a comparison signal generated by comparing the first sensing signal with the second sensing signal, such as taught by Kim et al., for the purpose of improving battery efficiency.

As per claim 12, Wang and Kim et al. teach the method of claim 11, wherein sensing the first power voltage output node comprises converting a current flowing through the first power voltage output node into a first sensing voltage by a first sensing resistor (Wang, Fig. 3, R1 converts IVSP into a sensing voltage).

As per claim 13, Wang and Kim et al. teach the method of claim 12, wherein sensing the second power voltage output node comprises converting a current flowing through the second power voltage output node into a second sensing voltage by a second sensing resistor (Fig. 3, R2 converts Iref1 into a sensing voltage).

As per claim 14, Wang and Kim et al. teach the method of claim 13, wherein comparing the first sensing signal and the second sensing signal comprises: receiving the first sensing voltage (Wang, Fig. 3, voltage associated with IVSP), the second sensing voltage (Wang, Fig. 3, voltage associated with Iref1), and a reference voltage (Wang, Fig. 3, voltage associated with Iref2); and outputting the comparison signal (Fig. 3, comparison signal C1/C2/C2 is based on first and second sensing voltages and the reference voltage).

As per claim 19, Wang et al. teach a display apparatus comprising: 
a display panel (Fig. 1, 140) comprising a plurality of pixels; and 
a power voltage generator (Fig. 1, 110) configured to provide a first power voltage (Fig. 1, VSP), and a second power voltage (Fig. 1, VSN) less than the first power voltage, to the display panel, 
wherein the power voltage generator comprises: 
a first sensor configured to sense a first power voltage output node having the first power voltage (Fig. 3, R1 senses IVSP node);
a second sensor configured to sense a second power voltage output node having the second power voltage (Fig. 3, R3 senses IVSN node); 
a comparator (Figs. 2 and 3, mode selector 154 and COMP1/COMP2/COMP3) configured to compare a first sensing signal from the first sensor with a second sensing signal from the second sensor (Fig. 5, different comparison combinations are used to make different determinations); and 
a controller (Fig. 2, 154/156) connected to an output of the comparator
Wang et al. do not teach wherein the controller is a shutdown controller configured to shut down the power voltage generator based on a comparison signal from the comparator.
Kim et al. teach wherein the controller is a shutdown controller configured to shut down the power voltage generator based on a comparison signal from the comparator (Fig. 4, paragraph 81, battery is shutdown when efficiency levels are below a certain threshold).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang et al., so that the controller is a shutdown controller configured to shut down the power voltage generator based on a comparison signal from the comparator, such as taught by Kim et al., for the purpose of improving battery efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005695 to Wang et al.; in view of US 2020/0184890 to Kim et al.; further in view of US 2011/0141097 to Lee et al.

	As per claim 9¸ Wang and Kim et al. teach the power voltage generator of claim 4.
Wang and Kim et al. do not teach wherein the reference voltage is a selected one of a plurality of reference voltages stored in a register.
Lee et al. teach wherein the reference voltage is a selected one of a plurality of reference voltages stored in a register (paragraph 43, “the voltage generation register 161 may generate driving voltages such as reference voltage VREG1OUT of a ladder resistance for generating gray-scale voltages, gate high-level voltage VGH, and gate low-level voltage VGL by using the input power VCI”, different 
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang and Kim, so that the reference voltage is a selected one of a plurality of reference voltages stored in a register, such as taught by Lee et al., for the purpose of improving display image quality. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005695 to Wang et al.; in view of US 2020/0184890 to Kim et al.; further in view of US 2011/0273422 to Park.

As per claim 10, Wang and Kim et al. teach the power voltage generator of claim 1.
Wang and Kim et al. teach do not teach a boost converter connected to the first power voltage output node and configured to generate a first power voltage based on an input voltage; and an inverting buck-boost converter connected to the second power voltage output node and configured to generate a second power voltage based on the input voltage.
Park teaches a boost converter (Fig. 3, 410) connected to the first power voltage output node (Fig. 3, ELVDD) and configured to generate a first power voltage based on an input voltage (Fig. 4, Vin); and an inverting buck-boost converter (Fig. 3, 420) connected to the second power voltage output node (Fig. 3, ELVSS) and configured to generate a second power voltage based on the input voltage (Fig. 4, Vin).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang and Kim et al., by adding a boost converter connected to the first power voltage output node and configured to generate a first power voltage based on an input voltage; and an inverting buck-boost converter connected to the second power voltage output node and configured to generate a second power .

Allowable Subject Matter

Claims 5-8, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694